ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_05_FR.txt. 79



 OPINION DISSIDENTE DE M. LE JUGE AD HOC GUILLAUME



    Incompétence de la Cour — Déclarations formulées en vertu de la clause
facultative —Réserve excluant les différends au sujet desquels les Parties en cause
sont convenues d’avoir recours à un autre mode de règlement — Négociation en
tant que mode de règlement des différends — Interprétation du mémorandum
d’accord du 7 avril 2009 comme prévoyant un mode de règlement du différend
maritime — Absence d’accord ultérieur intervenu entre les Parties au sujet de
l’interprétation du mémorandum — Absence de renonciation aux droits prévus par
le mémorandum — Non-épuisement de l’obligation de négocier.

   1. Je suis au regret de devoir exprimer mon désaccord avec le jugement
par lequel la Cour s’est reconnue compétente pour connaître de la requête
de la Somalie. J’estime en eﬀet que, en concluant le mémorandum d’ac-
cord du 7 avril 2009, les deux Etats se sont engagés à régler leur diﬀérend
maritime par la négociation en vue d’aboutir à un accord à une date ulté-
rieure et que, par voie de conséquence, la Cour est incompétente compte
tenu de la réserve du Kenya à sa déclaration d’acceptation de la juridic-
tion obligatoire de la Cour.
   2. Le Kenya et la Somalie ont accepté tous deux la compétence de la
Cour de manière générale en souscrivant une déclaration de juridiction
obligatoire conformément au paragraphe 2 de l’article 36 du Statut de la
Cour. La déclaration du Kenya est cependant assortie d’une réserve
concernant les « diﬀérends au sujet desquels les parties en cause auraient
convenu ou conviendraient d’avoir recours à un autre mode ou à d’autres
modes de règlement ».
   3. Le Kenya soutient que cette réserve est applicable en l’espèce. A cet
eﬀet, il se prévaut notamment d’un mémorandum d’accord conclu entre
les deux Etats en 2009. Ce mémorandum avait pour objet principal de
permettre à la Commission des limites du plateau continental d’examiner
les demandes des Parties concernant les limites extérieures de leur plateau
continental au-delà de 200 milles marins. A cet eﬀet, le Kenya et la Soma-
lie donnaient leur consentement préalable à l’examen de la demande de
l’autre Etat par la Commission.
   4. Le mémorandum comportait en outre un paragraphe 6 selon lequel
     « [l]a délimitation des frontières maritimes dans les zones en litige, y
     compris la délimitation du plateau continental au-delà de 200 milles
     marins, fera l’objet d’un accord entre les deux Etats côtiers sur la
     base du droit international après que la Commission aura achevé
     l’examen des communications séparées eﬀectuées par chacun des
     deux Etats côtiers et formulé ses recommandations aux deux Etats
     côtiers concernant l’établissement des limites extérieures du plateau
     continental au-delà de 200 milles marins ».

81

80            délimitation maritime (op. diss. guillaume)

  5. La Cour a estimé que ce texte « traduit le fait que les Parties s’atten-
daient à conclure un accord sur la délimitation de leur plateau continental
après réception des recommandations de la Commission des limites »
(arrêt, par. 106). Selon la Cour,
     « [c]e paragraphe n’impose cependant pas un mode particulier de
     règlement. Dès lors, le mémorandum ne constitue pas un accord par
     lequel les Parties seraient convenues « d’avoir recours à un autre
     mode ou à d’autres modes de règlement », au sens de la réserve à la
     déclaration d’acceptation du Kenya. » (Ibid.)
   La Cour en a conclu que « la présente aﬀaire ne se trouve pas exclue, du
fait de cet instrument, du champ de l’acceptation par cet Etat de la juri-
diction de la Cour » (ibid.).
   6. Je ne partage pas cette analyse car j’estime que le paragraphe 6 du
mémorandum d’accord imposait un mode de règlement du diﬀérend
maritime existant entre les deux Etats et que, par voie de conséquence, la
réserve du Kenya était applicable.
   7. J’observerai en premier lieu que cette réserve concerne les diﬀérends
au sujet desquels les Parties auraient convenu ou conviendraient d’avoir
recours à un autre mode ou d’autres modes de règlement. Cette disposi-
tion vise tout mode de règlement des diﬀérends. Conformément au para-
graphe 1 de l’article 33 de la Charte des Nations Unies, elle couvre donc
la négociation, l’enquête, la médiation, la conciliation, l’arbitrage et le
règlement judiciaire. Elle présente ainsi un caractère très général, ce qui la
diﬀérencie d’autres réserves ayant un objet comparable.
   Je relèverai en eﬀet que plusieurs réserves de ce type ont une portée
plus limitée. Certaines ne couvrent que les diﬀérends « dont les parties
conﬁeront le règlement à d’autres juridictions » (Estonie) ou « à d’autres
tribunaux » (Pakistan). D’autres visent les recours « à une procédure d’ar-
bitrage ou de règlement judiciaire aux ﬁns d’une décision déﬁnitive et
contraignante » (Japon). D’autres enﬁn mentionnent le recours à des pro-
cédures permettant de trancher le diﬀérend par « une décision déﬁnitive et
obligatoire » (Lesotho, Roumanie) rendue par un tribunal arbitral ou une
juridiction (Pérou). Or, la réserve à la déclaration du Kenya ne comporte
aucune restriction de ce genre.
   8. Le mémorandum constitue, comme l’a souligné la Cour, un traité
créant des obligations entre les Parties. Son paragraphe 6 doit par suite être
interprété conformément aux règles coutumières codiﬁées à l’article 31 de la
convention de Vienne sur le droit des traités. Selon le paragraphe 1 de cet
article, « [u]n traité doit être interprété de bonne foi suivant le sens ordinaire
à attribuer aux termes du traité dans leur contexte et à la lumière de son
objet et de son but ». Il convient donc, selon la démarche habituelle de la
Cour, de se pencher en premier lieu sur le texte même du paragraphe 6 du
mémorandum d’accord et d’en rechercher le sens ordinaire avant de le repla-
cer dans son contexte et d’analyser l’objet et le but de ce mémorandum.
   9. A cet égard, on notera tout d’abord que, selon le paragraphe 6, la
délimitation des frontières maritimes « shall be agreed between the two

82

81            délimitation maritime (op. diss. guillaume)

coastal States » (« fera l’objet d’un accord entre les deux Etats côtiers »).
L’utilisation du mot « shall » marque qu’il s’agit là d’une obligation. Cette
obligation est une obligation de négociation en vue d’aboutir à un accord
après que la Commission des limites aura conclu son examen des
demandes des deux Parties concernant les limites extérieures du plateau
continental au-delà de 200 milles marins. Cette négociation doit porter
sur les « zones en litige », y compris le plateau continental au-delà de
200 milles marins.
   10. A première vue, ce texte est donc clair. En y souscrivant, les Parties
ont décidé du mode de règlement de leur diﬀérend, à savoir la négociation
qui constitue l’un des modes possibles de règlement prévu par le para-
graphe 1 de l’article 33 de la Charte des Nations Unies et par la réserve
kényane.
   11. En vue d’échapper à ces constatations, la Somalie expose que le
paragraphe 6 est inspiré par le paragraphe 1 de l’article 83 de la conven-
tion des Nations Unies sur le droit de la mer (dénommée ci-après la
« convention »), selon lequel « [l]a délimitation du plateau continental
entre Etats dont les côtes sont adjacentes ou se font face est eﬀectuée par
voie d’accord conformément au droit international ». Elle soutient que le
paragraphe 6 se borne à rappeler ces dispositions de la convention. Il
s’agirait là d’une obligation de négocier de bonne foi qui n’ajouterait rien
au droit international applicable.
   12. Il est exact que le paragraphe 6 prévoit une obligation de négocia-
tion dans des termes comparables à ceux du paragraphe 1 de l’article 83.
On notera cependant que ces textes ont des objets fondamentalement dif-
férents. Le paragraphe 1 de l’article 83 pose les règles selon lesquelles la
délimitation du plateau continental doit être opérée. Il précise que cette
délimitation est eﬀectuée par voie d’accord. Le paragraphe 2 ajoute que,
si les Etats « ne parviennent pas à un accord dans un délai raisonnable,
[ils] ont recours aux procédures [de règlement des diﬀérends] prévues à la
partie XV [de la convention] ».
   Le paragraphe 6 du mémorandum se présente très diﬀéremment. Il dis-
pose en eﬀet que « [l]a délimitation des frontières maritimes dans les zones
en litige … fera l’objet d’un accord entre les deux Etats côtiers ». Il crée
une obligation de négociation en vue d’aboutir à un accord de délimita-
tion relatif à des zones déterminées. De plus, outre la négociation, il ne
prévoit pas le recours à d’autres modes de règlement, comme le fait le
paragraphe 2 de l’article 83.
   En outre, et comme l’observe la Cour,
     « le sixième paragraphe du mémorandum va au-delà du libellé du
     paragraphe 1 de l’article 83 puisque, dans une seconde partie, il est
     précisé que « la délimitation … fera l’objet d’un accord … après que
     la Commission aura achevé [son] examen … et formulé ses recom-
     mandations » » (arrêt, par. 92).
  Ainsi le paragraphe 6 met à la charge des Parties une obligation de
régler leur diﬀérend par voie de négociation en vue d’aboutir à un accord,

83

82            délimitation maritime (op. diss. guillaume)

mais ce dernier ne peut intervenir qu’une fois connues les recommanda-
tions de la Commission des limites sur la limite extérieure du plateau
continental. Le paragraphe 6 impose ainsi un mode de règlement du
diﬀérend.
   13. La Somalie tente d’échapper à ces constatations en se prévalant du
contexte comme de l’objet et du but du mémorandum.
   14. Il est exact que l’objet principal du mémorandum tel qu’il résulte
de son intitulé et des paragraphes 1 à 5 est, comme la Cour l’a indiqué,
     « de faire en sorte que la Commission des limites soit en mesure d’exa-
     miner les demandes soumises par la Somalie et le Kenya concernant la
     limite extérieure du plateau continental au-delà de 200 milles marins,
     et de formuler des recommandations à ce sujet, nonobstant l’existence
     d’un diﬀérend maritime entre les deux Etats » (arrêt, par. 75).
   Mais tel n’est pas son unique objet. En eﬀet, le mémorandum constate
en outre dans son paragraphe 2 l’existence d’un diﬀérend maritime entre
les deux Etats et leur fait obligation de régler ce diﬀérend conformément
au paragraphe 6.
   15. La ﬁxation des limites extérieures du plateau continental et la délimi-
tation des zones maritimes des deux Etats sont des opérations distinctes,
comme l’a relevé la Cour. Aussi bien le mémorandum, précise-t-il en ses
paragraphes 3, 4 et 5, que le processus engagé devant la Commission des
limites sont sans préjudice des positions des Parties concernant leur diﬀérend
ou la délimitation maritime elle-même. La Cour en déduit que le mémoran-
dum ne présentait pas « la délinéation comme une étape du processus de
délimitation » (ibid., par. 77). Cela est parfaitement exact, mais il en résulte
que la délimitation pouvait intervenir soit avant, soit après la délinéation. En
souscrivant au paragraphe 6, les Parties ont choisi la seconde solution.
   16. Je suis personnellement conforté dans cette conclusion par le fait
que le mémorandum fait à plusieurs reprises référence au caractère futur
de la délimitation. Le paragraphe 5 du mémorandum est à cet égard par-
ticulièrement net. Il précise que les communications formulées devant la
Commission et les recommandations approuvées par cette dernière seront
sans préjudice de la future délimitation des frontières maritimes dans la
zone en litige. Une telle formulation traduit le fait que la délimitation
n’interviendra qu’après la délinéation. De ce fait, on voit mal comment la
Cour a pu dire qu’elle « n’est pas … convaincue que l’utilisation de l’ad-
jectif « futur » dans ce contexte puisse, en soi, être considérée comme
dénotant l’existence d’une restriction temporelle quant au moment auquel
la délimitation devait avoir lieu » (ibid., par. 78).
   17. Une question plus délicate est celle de savoir ce qu’il convient d’en-
tendre au paragraphe 6 par les « zones en litige ». La Cour rappelle à cet
égard que, au paragraphe 2 du mémorandum, il est précisé que la délimi-
tation du plateau continental entre les deux Etats n’a pas encore été ﬁxée
et que cette question, non encore résolue, doit être considérée comme un
diﬀérend maritime. Ce paragraphe ajoute que « [l]es revendications des
deux Etats côtiers couvrent une zone de chevauchement du plateau conti-

84

83            délimitation maritime (op. diss. guillaume)

nental qui constitue la « zone en litige » ». La Cour en déduit que les zones
en litige au sens du paragraphe 6 ne peuvent concerner que le plateau
continental (et non la mer territoriale ou la zone économique exclusive).
Elle estime que l’emploi du pluriel au paragraphe 6 est à cet égard sans
importance car le mémorandum en divers paragraphes utiliserait indiﬀé-
remment tantôt le singulier, tantôt le pluriel.
   18. En réalité, le mémorandum use d’ordinaire du singulier pour carac-
tériser le diﬀérend relatif au plateau continental. Il en est ainsi à deux
reprises au paragraphe 2, une nouvelle fois au paragraphe 3, à deux
reprises au paragraphe 4 et à trois reprises au paragraphe 5. Dès lors on
peut se demander si, en usant du pluriel au paragraphe 6, les Parties n’ont
pas entendu couvrir l’ensemble des problèmes de délimitation maritime.
Les travaux préparatoires pourraient conforter cette interprétation du fait
que le pluriel a été substitué au singulier au paragraphe 6 à la dernière
minute. Une telle interprétation serait d’autant plus raisonnable qu’il est
impossible de ﬁxer le point de départ de la ligne de délimitation du pla-
teau continental entre deux Etats dont les côtes sont adjacentes sans éta-
blir préalablement les limites de leurs mers territoriales.
   19. En tout état de cause, même si le paragraphe 6 devait être inter-
prété comme ne concernant que le plateau continental, on voit mal com-
ment on pourrait en déduire, comme semble l’avoir fait la Cour, qu’il ne
crée pas un mode de règlement du diﬀérend frontalier (arrêt, par. 97).
Dans cette hypothèse en eﬀet, le paragraphe 6 imposerait à tout le moins
un tel mode de règlement pour le plateau continental.
   20. Dans ces conditions, rien dans le contexte ou dans l’objet et le but
du traité ne vient contredire le sens ordinaire des termes utilisés au para-
graphe 6 du mémorandum.
   21. Reste une diﬃculté liée au fait que les Parties ont engagé des dis-
cussions concernant la délimitation de leurs frontières maritimes avant
que la Commission des limites ait formulé ses recommandations. La
Somalie en tire deux conséquences :
a) Le Kenya aurait lui-même reconnu qu’il n’y avait pas lieu d’attendre
    les recommandations de la Commission des limites pour engager des
    négociations. Il ne saurait aujourd’hui soutenir le contraire.
b) A supposer que le mémorandum ait imposé une obligation de négocia-
    tion, celle-ci a eu lieu, elle a échoué. Par conséquent, les Parties seraient
    en tout état de cause déliées de leur obligation initiale.
   22. Il est exact que, sur la proposition du Kenya, des discussions ont
été engagées entre les deux pays en 2014 en ce qui concerne la délimita-
tion de leur frontière maritime dans son ensemble. Deux réunions, au
cours desquelles les experts de chacune des Parties ont exposé leurs thèses,
ont eu lieu sans résultat et la troisième réunion envisagée ne s’est pas
tenue. Quelles conséquences convient-il de tirer de ces faits ?
   23. Pour en juger il convient de replacer cet épisode dans son contexte.
La chronologie est à cet égard décisive. La Somalie, le 2 mars 2010, fait
connaître aux Nations Unies que, du fait de la décision prise par son Par-

85

84            délimitation maritime (op. diss. guillaume)

lement en août 2009, le mémorandum devait être considéré comme « non
opposable » (arrêt, par. 18).
   Dans ces conditions, il existait un risque sérieux que la Commission des
limites se refuse à examiner la demande du Kenya. Alors que la date d’exa-
men de cette demande par la Commission approchait, le ministre des
aﬀaires étrangères du Kenya s’entretint de la situation avec son homo-
logue somalien le 31 mai 2013. Selon un communiqué de presse commun,
les deux ministres « ont souligné la nécessité de réﬂéchir aux modalités de
la démarcation maritime à entreprendre » et « ont passé en revue les
accords précédents ainsi que les mémorandums d’accord signés entre le
Kenya et la Somalie tout en examinant dans quelle mesure ceux-ci avaient
été mis en œuvre ». Mais, dès le 6 juin 2013, le cabinet somalien ﬁt connaître
qu’il rejetait fermement le mémorandum et n’entendait pas entrer en négo-
ciation « sur la démarcation maritime ou les limites du plateau continental ».
   La date d’examen de la demande kényane par la Commission se rap-
prochant encore, la Somalie franchit une étape supplémentaire. Le
4 février 2014, elle demanda aux Nations Unies de retirer le mémoran-
dum du registre des traités. Elle s’opposa le même jour formellement à
l’examen par la Commission des limites de la demande du Kenya. De ce
fait, en mars 2014, la Commission reporta l’examen de cette demande.
   24. Dans l’intervalle, les services compétents s’étaient alarmés à Nairobi
de la situation. Dans une note du 12 février 2014, Mme Mwangi, « Head/
Legal and Host Country Aﬀairs Directorate » (ministère kényan des aﬀaires
étrangères), avait fait savoir au « Cabinet Secretary » qu’« [i]l est … impéra-
tif que des consultations diplomatiques bilatérales soient engagées au plus
haut niveau gouvernemental dès que possible pour régler la situation, de
manière à garantir l’examen des demandes en 2014 ». Une semaine plus
tard, le Kenya proposait à la Somalie des réunions de négociations.
   Lors de la première réunion des 26 et 27 mars 2014, le Kenya proposa un
ordre du jour portant à la fois sur l’application du mémorandum et la ﬁxa-
tion des frontières maritimes. La délégation somalienne, selon son propre
rapport, « souleva une objection concernant le point de l’ordre du jour pro-
posé ayant trait à une discussion du mémorandum d’accord ». Toutefois,
elle « indiqua qu’elle était disposée à discuter de toutes questions liées à la
délimitation maritime, y compris le refus de consentir à l’examen par la
Commission des limites de la demande du Kenya, comme un paquet glo-
bal ». En d’autres termes, la Somalie refusa que l’exécution du mémoran-
dum soit portée à l’ordre du jour, mais précisa qu’on pourrait en discuter
plus tard dans le cadre d’un arrangement d’ensemble. Les discussions furent
ainsi suspendues sur le mémorandum. Elles s’ouvrirent sur la délimitation
des espaces maritimes. Comme on le sait, elles n’aboutirent pas.
   25. Ajoutons que, par la suite, la Somalie, le 2 septembre 2014, renou-
vela son opposition à l’examen de la demande kényane par la Commis-
sion. C’est dans ces conditions que le Kenya, à son tour, le 4 mai 2015,
s’opposa à l’examen de la demande de la Somalie. Il retira cepen-
dant cette opposition le 30 juin 2015 et la Somalie en ﬁt autant le 7 juil-
let 2015.

86

85            délimitation maritime (op. diss. guillaume)

   26. On constate ainsi que, de mars 2010 à juillet 2015, la Somalie s’est
constamment refusée à appliquer le mémorandum considéré par elle
comme « nul et non avenu » (arrêt, par. 19). C’est à cette dernière date
seulement qu’elle a levé son objection à l’examen de la demande du Kenya
par la Commission des limites.
   Relevons par ailleurs que, jusqu’en mai 2015, le Kenya a constamment
tenté d’obtenir de la Somalie l’application du mémorandum. Se heurtant
à un refus constant, il a cherché une issue en proposant à la Somalie de
discuter à la fois de cette application et de la délimitation des frontières
maritimes.
   27. Cette acceptation de la négociation frontalière peut-elle aujourd’hui
être opposée au Kenya ? En d’autres termes, en y consentant, le Kenya
a-t-il renoncé aux droits qu’il tenait du paragraphe 6 du mémorandum ?
J’ai les plus grands doutes à cet égard.
   Observons tout d’abord que, selon une abondante jurisprudence, toute
renonciation à un droit doit être claire et sans équivoque. Pour reprendre
les termes retenus récemment par la Cour, « toute renonciation à des pré-
tentions ou à des droits doit ou bien être expresse, ou bien pouvoir être
déduite sans équivoque du comportement de l’Etat qui aurait renoncé à
son droit » (Activités armées sur le territoire du Congo (République démo-
cratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 266,
par. 293). Dans la pratique, je n’ai pu retrouver aucune aﬀaire dans
laquelle la Cour avait reconnu l’existence d’une renonciation.
   28. Qu’en est-il en l’espèce ?
   Le Kenya en 2014 est incontestablement entré en discussion avec la
Somalie sur la délimitation de l’ensemble de leurs espaces maritimes.
Faut-il en déduire qu’il a implicitement renoncé de ce fait aux droits qu’il
tenait du paragraphe 6 du mémorandum ?
   Je ne le pense pas. A l’époque, la Somalie considérait ce mémorandum
comme « nul et non avenu » et s’opposait à l’examen de la demande
kényane par la Commission des limites. En vue de lever ce veto, le Kenya
proposa une discussion portant à la fois sur l’application du mémoran-
dum et la ﬁxation des frontières maritimes. Le Kenya s’était engagé dans
cette double discussion dans l’espoir d’obtenir de la Somalie qu’elle lève
son objection à l’examen de la demande kényane par la Commission des
limites. La Somalie a lors de la première réunion refusé que le mémoran-
dum soit inscrit à l’ordre du jour. Mais elle s’est en même temps déclarée
prête à envisager un accord global avec le Kenya et celui-ci a alors
consenti à entrer dans l’étude des frontières. Ce consentement était condi-
tionnel. Il avait été donné sous réserve d’une discussion ultérieure du
mémorandum à laquelle il n’a jamais été procédé.
   En réalité, ce qui était envisagé en 2014, c’était la conclusion d’un nou-
vel accord global se substituant au mémorandum. Dans ce nouvel accord,
les Parties auraient pu ﬁxer leurs frontières, consentir à l’examen de leurs
demandes par la Commission des limites et régler les autres problèmes
maritimes les opposant. Elles auraient ainsi abrogé ou modiﬁé le para-
graphe 6 de l’ancien mémorandum. Elles étaient libres de le faire. Elles ne

87

86            délimitation maritime (op. diss. guillaume)

l’ont pas fait, le mémorandum est resté en vigueur et le Kenya peut
aujourd’hui s’en réclamer.
   Il me paraît en eﬀet diﬃcile de déduire des discussions menées en 2014
par le Kenya avec la Somalie en vue de la signature d’un accord global la
conclusion que le Kenya aurait alors renoncé aux droits qu’il tenait de
l’accord existant, alors que ces droits étaient niés par la Somalie, que le
Kenya se trouvait dans l’impossibilité de s’en prévaloir du fait de l’atti-
tude de la Somalie et qu’il cherchait à lever le veto somalien à travers les
discussions engagées.
   29. Reste un dernier argument de la Somalie. Celle-ci expose à titre
subsidiaire que, même si le mémorandum avait créé une obligation de
négociation, cette négociation a bien eu lieu en 2014 et que par suite la
Cour peut être saisie dès maintenant.
   Cet argument se heurte, me semble-t-il, à une double diﬃculté. D’une
part, les discussions de 2014 ne se situaient pas dans le cadre du mémo-
randum que la Somalie récusait alors et dont le Kenya cherchait à obtenir
l’application. D’autre part, elles se sont réduites à deux exposés parallèles
des points de vue des Parties sans la moindre recherche de compromis. Or
comme la Cour l’a souligné dans l’aﬀaire du Plateau continental de la mer
du Nord (arrêt, C.I.J. Recueil 1969, p. 47, par. 85), il n’y a pas de véritable
négociation lorsque les parties insistent sur leur propre position sans envi-
sager aucune modiﬁcation (ce qui fut le cas en l’espèce).
   30. Au total, à l’époque de cette négociation, la Somalie tenait le
mémorandum d’accord comme « nul et non avenu ». Dès lors, le compor-
tement adopté par les Parties en 2014 ne saurait être regardé comme un
accord sur l’interprétation du mémorandum au sens du paragraphe 3 de
l’article 31 de la convention de Vienne sur le droit des traités. Par ailleurs,
le Kenya dans les circonstances de l’espèce ne saurait être regardé comme
ayant renoncé aux droits qu’il tenait du paragraphe 6 du mémorandum.
   31. Restent les travaux préparatoires et les circonstances dans les-
quelles le mémorandum a été conclu. La Cour estime qu’ils conﬁrment
son interprétation du paragraphe 6. Je ne partage pas cette appréciation.
En eﬀet, comme la Cour l’a d’ailleurs reconnu, les travaux préparatoires
sont quasiment muets en ce qui concerne ce paragraphe. Quant aux cir-
constances dans lesquelles le mémorandum a été conclu, elles ne nous
éclairent pas davantage. Dès lors, ils ne peuvent ni inﬁrmer ni conﬁrmer
l’interprétation du paragraphe 6.
   32. Dans ces conditions, je demeure en désaccord avec l’interprétation
donnée par la Cour du paragraphe 6 du mémorandum d’accord. Ce der-
nier détermine le mode et le moment de règlement du diﬀérend maritime
opposant les Parties. Ce moment n’avait pas été atteint. Dès lors, et par
application de la réserve à l’acceptation de la compétence de la Cour par
le Kenya, la Cour est incompétente pour connaître de la requête de la
Somalie.

                                             (Signé) Gilbert Guillaume.


88

